Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 1, 2022

                                       No. 04-22-00238-CR

                                   Juan Roberto RODRIGUEZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1990CR1294-W10
                        Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER
        On June 21, 2022, we abated this case to the trial court and ordered the trial court to
conduct a hearing to determine: (1) whether appellant desires to prosecute his appeal;
(2) whether appellant wishes to discharge his appointed attorney and proceed with his appeal pro
se; (3) whether the waiver of assistance of counsel is made voluntarily, knowingly and
intelligently; (4) whether appellant’s decision to proceed pro se is in the best interest of appellant
and of the State, and in the furtherance of the proper administration of justice; and (5) whether
appellant is fully aware of the dangers and disadvantages of self-representation. We ordered the
trial court to file its written findings no later than August 5, 2022. However, the trial court has
requested an extension of time to conduct the hearing. The request is GRANTED.

        We ORDER the trial court to file its written findings with the trial court clerk on or
before September 7, 2022. We ORDER the trial court clerk to file a supplemental clerk’s record
in this court no later than ten days after the trial court files its findings. We further ORDER the
court reporter to file in this court a supplemental reporter’s record of the hearing, along with
copies of any documentary evidence admitted, no later than twenty days after the date of the
hearing.




                                                       _________________________________
                                                       Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court